Citation Nr: 0203496	
Decision Date: 04/17/02    Archive Date: 04/26/02

DOCKET NO.  98-15 768A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disorder.

3.  Entitlement to service connection for right ear hearing 
loss.

4.  Entitlement to a compensable rating for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran had active service from March 1967 to February 
1969.

This case comes to the Board of Veteran's Appeals (Board) 
from an April 1998 RO decision.  The RO denied the veteran's 
applications to reopen claims for service connection for a 
back disability and a skin disorder.  The RO also denied 
service connection for right ear hearing loss.  The RO 
granted service connection and a noncompensable rating for 
left ear hearing loss (the veteran appeals for a higher 
rating for such condition).  He canceled a scheduled February 
1999 RO hearing with respect to these issues.


FINDINGS OF FACT

1.  A claim for service connection for a back disability was 
previously denied by an unappealed June 1992 RO decision.  
Evidence received since that RO decision is 
cumulative or redundant, or is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

2.  A July 1997 Board decision denied a claim for service 
connection for a skin disorder including atrophic dermatitis, 
acne scars, and epidermal cyst of the back, secondary to 
Agent Orange exposure.  Evidence received since that Board 
decision is cumulative or redundant, or is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

3.  Right ear hearing loss began many years after service and 
was not caused by any incident of service.

4.  Service-connected left ear hearing loss is no worse than 
auditory acuity level V.


CONCLUSIONS OF LAW

1.  Evidence received since the final June 1992 RO decision 
is not new and material, and the claim for service connection 
for a back disability is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156 (2001).

2.  Evidence received since the final July 1997 Board 
decision is not new and material, and the claim for service 
connection for a skin disorder is not reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156 
(2001).

3.  Right ear hearing loss was not incurred or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2001).

4.  The criteria for a compensable rating for left ear 
hearing loss are not met.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2001); 38 C.F.R. § 4.85, Diagnostic Code 6100 (1998 and 
2001); 38 C.F.R. § 4.86 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from March 1967 
to February 1969, including service in Vietnam.  His military 
occupational specialty was that of a cannoneer.  Service 
medical records show that on a March 1967 physical 
examination for induction purposes, the veteran's ears, 
spine, and skin were normal.  Hearing was within normal 
limits in both ears on audiometric testing, although left ear 
decibel thresholds were elevated as compared to the right 
ear.  Service medical records do not show back or skin 
problems.  On a February 1969 physical examination for 
separation purposes, the veteran's spine and skin were noted 
to be normal.  On audiometric testing, pure tone thresholds, 
in decibels, at 500, 1000, 2000, and 4000 Hertz, were 0, 0, 
0, and 0 (no finding at 3000 Hertz was indicated) in the 
right ear, and 0, 0, 40 and 55 (no finding at 3000 Hertz was 
indicated) in the left ear.  He was given an H-2 profile for 
defective hearing.

A November 1973 VA general medical examination report 
indicates, in pertinent part, that the veteran had a normal 
carriage and gait, with an erect posture.  No skin diseases 
were noted.  No hearing loss was noted.  There were also no 
abnormal findings with respect to the musculoskeletal system.

The veteran filed his original claim for service connection 
for a back condition in July 1975.  The RO denied the claim 
in September 1975 and on later occasions.

An August 1981 medical record contains a history from the 
veteran that he had a general rash while in Vietnam, which 
resolved with the used of some medication.  He also said that 
he had back pain since 1969.  A February 1992 private 
radiological report states the there were early degenerative 
arthritic changes of the lumbar spine and narrowing of the 
L5-S1 interspace.  

A June 1992 RO decision again denied service connection for a 
back condition, and the veteran did not appeal.

A January 1994 VA medical certificate indicates the presence 
of a rash, which the examiner considered an allergic 
reaction.

At a September 1994 VA examination, the veteran reported 
suffering itching and lesions for the past several years.  
The diagnoses included atrophic dermatitis, acne, scars and 
epidermal cyst of the back.  

A September 1995 RO decision denied service connection a skin 
disorder secondary to Agent Orange exposure.  

VA medical examinations in March and April 1997 indicated the 
presence of various disorders including lumbar myositis.

Service connection for a skin disorder secondary to Agent 
Orange exposure was denied by a July 1997 Board decision.

In October 1997, the veteran filed a claim for service 
connection for bilateral hearing loss.  He also applied for 
reopen claims for service connection for a back disability 
and a skin disorder.  

At a December 1997 VA audiologic evaluation, the veteran gave 
a history of left ear hearing loss since service and of noise 
exposure in service.  Current testing showed the following 
pure tone thresholds, in decibels, at 500, 1000, 2000, 3000, 
and 4000 Hertz: 10, 10, 15, 45, and 45 in the right ear; and 
20, 15, 65, 65, and 65 (the average for the last four of 
these frequencies was 52 decibels) in the left ear.  The 
speech recognition scores were 100 percent in the right ear 
and 90 percent in the left ear.  The audiologist indicated 
that the testing showed high frequency sensorineural hearing 
loss.

In an April 1998 decision, the RO granted service connection 
and a noncompensable rating for hearing loss of the left ear, 
effective from October 1997.  Service connection for hearing 
loss of the right ear was denied.  The RO also denied the 
veteran's application to reopen claims for service connection 
for a back disability and a skin disorder.

At a March 1999 VA audiologic evaluation, the veteran 
reported a history of bilateral hearing loss since service.  
Current testing indicated the following pure tone thresholds, 
in decibels, at 500, 1000, 2000, 3000, and 4000 Hertz: 20, 
20, 20, 45, and 45, in the right ear; and 25, 30, 70, 70, and 
70 (the average for the last four of these frequencies was 60 
decibels), in the left ear.  The speech recognition scores 
were 100 percent in the right ear and 82 percent in the left 
ear.  

At an April 1999 VA spine examination, the veteran gave a 
history of low back problems due to repetitive trauma in 
service.  The current diagnosis was lumbar myositis.

In April 1999, the RO granted non-service-connected pension 
due to various disorders.  In August 2001, the RO granted 
special monthly pension at the housebound rate.  In December 
2001, the RO granted service connection and a 100 percent 
rating for diabetes mellitus secondary to Agent Orange 
exposure (based on new legal authority permitting such in the 
case of Vietnam veterans); this total compensation rating was 
also found to be permanent; and special monthly compensation 
at the housebound rate was awarded.

Additional VA medical records from 1999 to 2001 note the 
presence of a low back disorder and hearing loss, and suggest 
some treatment with cream for a skin problem.  These records 
primarily concern other problems, such as the service-
connected diabetes.

II.  Analysis

Through correspondence, the rating decision, and the 
statement of the case, the veteran has been informed of the 
evidence necessary to substantiate his claims.  Pertinent 
medical records have been obtained, and the veteran has been 
afforded VA examinations where indicated.  The Board finds 
that the notice and duty to assist provisions of the law have 
been satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed.Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).




A.  New & Material Evidence - Back and Skin

Service connection for a back disability was denied by an 
unappealed RO decision in June 1992.  That decision is final.  
38 U.S.C.A. § 7105.  A claim for a skin disorder including 
atrophic dermatitis, acne scars, and epidermal cyst of the 
back, secondary to Agent Orange exposure, in a July 1997 
Board decision.  That decision is also final.  38 U.S.C.A. 
§ 7104.  However, if new and material evidence is received 
with respect to a claim which has been disallowed, the claim 
will be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108.

During the time applicable to the present case, "new and 
material evidence" is defined as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of a claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  [The 
definition of "new and material evidence" was recently 
modified, but the new version applies only to claims to 
reopen received on or after August 29, 2001, and, hence, has 
no bearing on the instant case.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001).] 

Back Disability

Evidence of record at the time of the final June 1992 RO 
decision, which denied service connection for a back 
condition, included service medical records showing no back 
disorder during the veteran's 1967-1969 active duty.  Post-
service medical records showed no back disorder until many 
years after service. 

Evidence received since the 1992 RO decision includes some 
medical records continuing to show a low back condition 
(generally diagnosed as lumbar myositis) many years after 
service.  This evidence is cumulative, not new evidence, as 
it was previously known the veteran had such condition many 
years after service.  Vargas-Gonzalez v. West, 12 Vet. 
App. 321 (1999).  This additional medical evidence is also 
not material evidence as it does not link the condition to 
service; it is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  Since the 
1992 RO decision, the veteran has made additional statements 
(some transcribed in medical records) alleging a back 
condition since service.  His recent statements are redundant 
and thus not new evidence.

The Board finds that evidence submitted since the 1992 RO 
decision is not both new and material.  Thus, the claim for 
service connection for a back disability is not 
reopened.

Skin Disorder

Evidence of record at the time of the July 1997 Board 
decision included service medical records which showed normal 
skin.  Skin problems were first documented many years after 
service, and the specific skin disorders were not subject to 
the legal presumption of service connection for Agent Orange 
diseases.

Evidence received since the 1997 Board decision includes some 
recent medical records.  To the extent these medical records 
refer to skin problems at all, they are cumulative and not 
new evidence.  Vargas-Gonzalez, supra.  This additional 
medical evidence is also not material evidence as it does not 
link a skin condition to service; it is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Since the 1997 Board decision, the 
veteran has made additional statements alleging a skin 
condition since service.  His recent statements are redundant 
and thus not new evidence.

In sum, the additional evidence submitted since the 1997 
Board decision is not new and material, and the claim for 
service connection for a skin disorder is not reopened.




B.  Service Connection - Right Ear Hearing Loss

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Service connection for certain chronic diseases, 
including sensorineural hearing loss, will be rebuttably 
presumed if they are manifest to a compensable degree within 
one year after active service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000 or 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of frequencies 500, 
1000, 2000, 3000 or 4000 hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

Medical records from the veteran's 1967-1969 active duty 
shows no right ear hearing loss; hearing in the right ear was 
normal at the separation examination.  There is no medical 
evidence of right ear hearing loss within the 1-year 
presumptive period after service or for many years later.  
Right ear hearing loss is first medically documented at a 
1997 VA examination.  

The normal right ear hearing shown in service, and the 
absence of documented right ear hearing loss for so many 
years after service is convincing evidence that the condition 
began many years after service.  There is no medical evidence 
linking the condition to service.  

The weight of the credible evidence establishes that the 
current right ear hearing loss began many years after active 
duty and was not caused by any incident of service.  The 
Board concludes that right ear hearing loss was not incurred 
in or aggravated by service.  As the preponderance of the 
evidence is against the claim for service connection, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

C.  Compensable Rating - Left Ear Hearing Loss

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Since the veteran's claim has been pending, the regulations 
pertaining to rating hearing loss were revised effective June 
10, 1999.  See 64 Fed. Reg 25,202 (1999).

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent and are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels, ranging from 
numeric level I for essentially normal acuity to numeric 
level XI for profound deafness.  In situations where service 
connection has been granted for defective hearing involving 
one ear, and the veteran does not have total deafness in both 
ears, the hearing of the non-service-connected ear is 
considered to be normal.  In such situations, a maximum 10 
percent rating is assignable where hearing in the service-
connected ear is at level X or XI.  The Board notes that this 
is the basic method of rating hearing loss, both before and 
since the June 10, 1999 change in the regulations.  38 C.F.R. 
§ 4.85 (1998 and 2001); VAOPGCPREC 32-97; Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

Using the above method, the test results (average decibel 
threshold for the four frequencies, and the speech 
discrimination score) from the 1997 VA examination correspond 
to Level II hearing in the left ear under Table VI of 
38 C.F.R. § 4.85.  The 1999 VA examination test results 
correspond to Level IV hearing in the left ear under Table VI 
of 38 C.F.R. § 4.85.  Entering Table VII of 38 C.F.R. § 4.85 
with either of these auditory acuity levels for service-
connected left ear hearing loss, compared to assumed Level I 
for non-service-connected right ear hearing, results in a 0 
percent rating under Diagnostic Code 6100.

The new rating criteria, effective June 10, 1999, contain a 
new regulation, 38 C.F.R. § 4.86 (2001), concerning 
evaluation of exceptional patterns of hearing impairment.  
Such regulation provides: 

(a) When the pure tone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

(b) When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral. That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.

The results of the 1999 VA examination indicate the service-
connected left ear hearing may be rated under new 38 C.F.R. 
§ 4.86(b).  Entering either Table VI or Table VIa of 
38 C.F.R. § 4.85, with the appropriate information, results 
in left ear hearing acuity Level IV.  Pursuant to the 
instructions of  38 C.F.R. § 4.86(b), this may be elevated 
one level to hearing acuity Level V for the left ear.  But 
entering Table VII of 38 C.F.R. § 4.85 with Level V hearing 
acuity for the service connected left ear, and assumed Level 
I for non-service-connected right ear hearing, still results 
in a 0 percent rating under Diagnostic Code 6100.

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" for the 
condition over the period of time since service connection 
became effective in October 1997.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, since the effective date of 
service connection, the objective evidence shows service-
connected left ear hearing loss has remained noncompensable.

The preponderance of the evidence is against the claim for a 
compensable rating for left ear hearing loss.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

The application to reopen a claim for service connection for 
a back disability is denied.

The application to reopen a claim for service connection for 
a skin disorder is denied.

Service connection for right ear hearing loss is denied.

A compensable rating for left ear hearing loss is denied.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

